UNITED STATES COURT OF APPEALS
                            FOR THE TENTH CIRCUIT
                             OFFICE OF THE CLERK
                               Byron White United States Courthouse
                                        1823 Stout Street
                                     Denver, Colorado 80257
                                         (303) 844-3157
Elisabeth A. Shumaker                                                          Chris Wolpert
Clerk of Court                          April 23, 2019                    Chief Deputy Clerk




Mr. James Lee Hankins
Hankins Law Office
929 Northwest 164th Street
Edmond, OK 73013

RE:       18-6095, Degeare v. Bear
          Dist/Ag docket: 5:17-CV-00244-D

Dear Counsel:

Enclosed is a copy the court's final order issued today in this matter.

Please contact this office if you have questions.

                                              Sincerely,



                                              Elisabeth A. Shumaker
                                              Clerk of the Court



cc:       Jennifer B. Miller




EAS/jm